190 P.3d 387 (2008)
221 Or. App. 202
STATE of Oregon, Plaintiff-Respondent,
v.
Tonia Melissa CHAVEZ, Defendant-Appellant.
CF060119; A134311.
Court of Appeals of Oregon.
Submitted June 6, 2008.
Decided July 16, 2008.
Peter Gartlan, Chief Defender, and Ryan T. O'Connor, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Doug M. Petrina, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for possession of a controlled substance. Former ORS 475.992(4)(b) (2003), renumbered as ORS 475.840(3)(b) (2005). She assigns error to the admission of a laboratory report in violation of his right to confront witnesses under Article I, section 11, of the Oregon Constitution. The state concedes the error and agrees that the case should be reversed and remanded. We agree that the trial court erred and that the error requires reversal and remand. State v. Birchfield, 342 Or. 624, 157 P.3d 216 (2007).
Reversed and remanded.